Citation Nr: 1224293	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a psychiatric disorder, including depression.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for cervical spine disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a bilateral hip disability.

9.  Entitlement to service connection for a left knee disability.

10.  Entitlement to service connection for arthritis of the right knee, including secondary to service-connected disabilities.

11.  Entitlement to an evaluation in excess of 20 percent for residuals of right ankle sprain.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2007, June 2008, and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The RO's April 2007 rating decision granted an increased evaluation of 10 percent for the Veteran's service-connected residuals of right ankle sprain, effective January 3, 2007; determined that new and material evidence had not been submitted to reopen the Veteran's claim seeking service connection a low back disability; and denied service connection for left ankle sprain.  The Veteran timely appealed this rating decision.  

In December 2007, the RO issued a rating decision which granted an increased evaluation of 20 percent for the Veteran's service-connected residuals of right ankle sprain, effective January 3, 2007.  The Veteran continues to seek an increased evaluation for this condition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

The RO's June 2008 rating decision denied service connection for sleep apnea and depression.  The Veteran timely appealed this rating decision.  

A review of the Veteran's claims file revealed that the RO had previously denied the Veteran's prior claim seeking service connection for a psychiatric disorder in an October 1984 rating decision.  Accordingly, the Board has recharacterized this issue as whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder.

The RO's May 2009 rating decision denied service connection for cervical spine disability, headaches, bilateral hip disability, left knee disability, and arthritis of the right knee.  The Veteran timely appealed this rating decision.  

In May 2011, the RO issued a rating decision granting service connection for left ankle sprain.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issues of service connection for a shoulder disability and for fallen arches have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  

The Board's decision below has reopened the Veteran's claims seeking service connection for a low back disability and for a psychiatric disorder.  These reopened service connection claims, as well as the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In October 1984, the RO issued a rating decision which denied the Veteran's original claims seeking service connection for a low back disability and for a psychiatric disorder, claimed as a nervous condition.  The Veteran did not perfect an appeal of this decision and it is now final.

2.  Evidence received since the RO's October 1984 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claims for service connection for a low back disability and for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim for service connection for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for reopening a claim for service connection for a psychiatric disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is not precluded from adjudicating the issues in this case.  This is so because the Board is taking action favorable to the Veteran by finding new and material evidence has been submitted to reopen his claims for service connection.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In October 1984, the RO denied the Veteran's original claims seeking service connection for a back disability and for a psychiatric disorder, claimed as a nervous condition.  The rating decision indicated that there was no evidence of any current residuals of back strain and no evidence of a current nervous condition.  Notice of the RO's October 1984 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and it is final.  See 38 C.F.R. § 20.201 (2011).  

In January 2007, the Veteran filed to reopen his claim seeking service connection for a low back disability.  In March 2008, the Veteran filed a claim seeking service connection for depression.

Evidence received since the RO's October 1984 rating decision includes additional statements and testimony from the Veteran, as well as VA and private treatment records.  A review of the newly submitted medical evidence revealed treatment for current low back and psychiatric disabilities.  Specifically, a May 2011 private MRI report revealed findings of degenerative changes at the endplates and the disc at L5-S1; left foraminal narrowing, without gross nerve root compression; and mild central disc protrusion and annular fissure at L4-L5; and mild bulging disc at L3-L4.  Moreover, multiple VA treatment reports reflect diagnoses of depression.  

This evidence is presumed credible, and raises a reasonable possibility of substantiating the Veteran's claims.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating a claim if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).

New and material evidence has been submitted, and reopening the claims for service connection for a low back disability and for a psychiatric disorder, including depression, is warranted.


ORDER

New and material evidence having been submitted to reopen the claim of service connection for a low back disability, the claim is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted to reopen the claim of service connection for a psychiatric disorder, including depression, the claim is reopened, and to this extent only, the appeal is granted.

REMAND

The Veteran is seeking service connection for low back disability, psychiatric disorder, sleep apnea, cervical spine disability, headaches, bilateral hip disability, left knee disability, and arthritis of the right knee.  He is also seeking an increased evaluation for his service-connected residuals of right ankle sprain.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A.  Treatment Records Not Previously Considered 

A review of the Veteran's Virtual VA file, which consists of electronically maintained records relating to the Veteran, revealed additional VA treatment records which have not previously been considered by the RO.  A waiver of RO consideration of this new evidence has not received.  Accordingly, the RO must be given an opportunity to review these additional records and issue a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2011).  

B.  Additional VA Treatment Records Available

At his May 2012 hearing before the Board, the Veteran reported having received recent medical care at VA medical centers in Washington Township, N.J., and in Philadelphia, Pennsylvania; and at the VA medical clinic in Wilmington, D.E.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Under these circumstances, the RO, with the Veteran's assistance, must attempt to obtain the Veteran's updated treatment records since May 2011.

C.  Intertwined Issues

During the course of this appeal, the Veteran filed claims seeking service connection for a shoulder disability and for fallen arches.  As indicated below, these issues are intertwined with the issue of service connection for depression.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Remand is required for RO consideration of these service connection issues before the Board can make a final determination on the intertwined issue of service connection for depression.

D.  Service Connection for Low Back Disability

A review of the Veteran's service treatment records revealed complaints of low back pain.  The Veteran has submitted statements and testified that he has continued to experience low back pain since his discharge from the service, and current treatment records reflect that he has a current low back disability.  Specifically, a May 2011 private MRI report revealed findings of degenerative changes at the endplates and the disc at L5-S1; left foraminal narrowing, without gross nerve root compression; and mild central disc protrusion and annular fissure at L4-L5; and mild bulging disc at L3-L4.  

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to identify any current back disability found, and provide an opinion as to whether it was caused or aggravated by his military service; and if not, whether it has been caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

E.  Service Connection for Depression - Medical Opinion Needed

The Veteran's VA treatment records reflect ongoing treatment for depression.  The Veteran contends that this condition began during his military service, and that he has been depressed since that time.  In addition, his VA treatment records suggest that this condition may be aggravated by chronic pain, which presumably includes the Veteran's service-connected residuals of right ankle sprain.  A September 2011 VA treatment report, included within the Veteran's electronic Virtual VA file, noted his history of depression since his military service.  The report concluded with a diagnosis of major depressive disorder, and also noted that the Veteran was suffering from an exacerbation of longstanding and untreated major depressive disorder in a setting of stress and chronic pain.

The Veteran must be scheduled for the appropriate examination to determine whether his depression was caused or aggravated by his military service; and if not, whether it has been caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected disabilities.  Barr, 21 Vet. App. at 311;  McLendon, 20 Vet. App. at 79; see also Jandreau, 492 F.3d. at 1377.  

F.  Service Connection for Arthritis of the Right Knee

A January 2009 VA examination for joints concluded with a diagnosis of internal derangement of the right knee.  The report also noted the VA examiner's opinion that the Veteran's current right knee disability was "not due to" his right ankle condition from the military service.  In support of this conclusion, the VA examiner cited the gradual onset of right knee symptoms several years after his discharge from the service, and that this condition was not caused by a fall as a result of the Veteran's right ankle, or evidence that a right knee condition would occur from a mild antalgic gait caused by the Veteran's service-connected right ankle disability.

The Board finds that this opinion does not meaningfully address whether the Veteran's current right knee disability was caused or aggravated by his service-connected right ankle disability.  Moreover, the Veteran has recently been granted service connection for a left ankle disability, and has a pending claim seeking service connection for fallen arches.  Under these circumstances, the RO must schedule the Veteran for the appropriate examination to determine whether the Veteran's internal derangement of the right knee was caused or aggravated by his military service; and if not, whether it has been caused or aggravated (i.e., increased in severity beyond the natural progress of the condition) by his service-connected disabilities.  Id.  

G.  Increased Evaluation for Residuals of Right Ankle Sprain

The Veteran's most recent VA examination to ascertain the severity of his service-connected residuals of right ankle sprain was conducted in January 2009.  At his May 2012 video conference hearing before the Board, the Veteran testified that his residuals of right ankle sprain had worsened over the past few years.  Accordingly, the RO must schedule the Veteran for a new VA examination to determine the current severity of his service-connected residuals of right ankle strain.  38 C.F.R. § 3.159(c)(4)(i); see Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take all appropriate actions required to adjudicate the Veteran's pending claims of entitlement to service connection for a shoulder disability and for fallen arches.  The Veteran should be informed in writing of the resulting decisions and his associated appellate rights.  These issues are not on appeal unless there is a notice of disagreement and a substantive appeal filed. 

2.  Ask the Veteran to identify all VA and non-VA medical providers who have treated him for his 
low back disability, cervical spine disability, bilateral hip disability, left knee disability, arthritis of the right knee, psychiatric disorder, sleep apnea, headaches, and service-connected residuals of right ankle sprain since May 2011.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If these records cannot be obtained, a letter must be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or to identify the possible location of such records.

3.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any current low back and right knee disability found.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the Veteran's claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to identify any current low back or right knee disability found.

For each low back or right knee disability identified, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the identified disability began during or was aggravated by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's identified disability has been aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected disabilities.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  Schedule the Veteran for a VA examination to address the existence and etiology of any current psychiatric disorder found.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should provide a diagnosis for any psychiatric disorder found.  

For any psychiatric disorder identified, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that identified psychiatric disorder either began during or was aggravated by his military service.  

If the examiner finds that this is less likely than not, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's identified psychiatric disorder has been aggravated (i.e., the underlying disease increased in severity beyond its natural progression) by his service-connected disabilities.

In answering these questions, the examiner is to consider the Veteran's recollections concerning manifestations of his psychiatric disorder.  
 
5.  Schedule the Veteran for an examination of his residuals of right ankle sprain.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should conduct range of motion studies of the right ankle (expressed in degrees).  If pain on motion is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use of the left knee should be described.  In addition, the examiner should indicate whether, and, if so, to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of the right ankle; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion.  

The examiner should discuss the effect, if any, that the Veteran's knee disability has on his ability to work.  

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.

7.  After completing the above actions and any other development indicated, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case, including consideration of all new evidence received since the May 2011 supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


